Appeal of NORTH AMERICAN OIL & REFINING CO.North American Oil & Refining Co. v. CommissionerDocket No. 380.United States Board of Tax Appeals1 B.T.A. 409; 1925 BTA LEXIS 2933; January 28, 1925, decided Submitted January 15, 1925.  1925 BTA LEXIS 2933">*2933 Hubert L. Bolen, Esq., for the taxpayer.  Laurence Graves, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 409">*409  Before JAMES, STERNHAGEN, and TRUSSELL.  At the hearing of the above-entitled appeal, the Board granted the motion of counsel for the Commissioner for leave to file an amended answer.  The amended answer admitted that the deficiency set forth in the notice mailed by the Commissioner to the taxpayer on August 14, 1924, was improperly determined.  DECISION.  The deficiency of $20,182.35 for the years 1919 and 1920 determined by the Commissioner is disallowed.